                        Case 3:19-cv-06462-EMC Document 108 Filed 09/24/20 Page 1 of 4


               1   GIBSON, DUNN & CRUTCHER LLP
                   THEODORE J. BOUTROUS JR., SBN 132099
               2     tboutrous@gibsondunn.com
               3   THEANE EVANGELIS, SBN 243570
                     tevangelis@gibsondunn.com
               4   BLAINE H. EVANSON, SBN 254338
                     bevanson@gibsondunn.com
               5   HEATHER RICHARDSON, SBN 246517
                     hrichardson@gibsondunn.com
               6   333 South Grand Avenue
               7   Los Angeles, CA 90071-3197
                   Telephone: 213.229.7000
               8   Facsimile: 213.229.7520

               9   Attorneys for Uber Technologies, Inc.
           10

           11

           12
                                                UNITED STATES DISTRICT COURT
           13
                            NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
           14

           15

           16
                   CHRISTOPHER JAMES and SPENCER                 CASE NO. 3:19-cv-06462-EMC
           17      VERHINES, individually and on behalf of all
                   others similarly situated,                    DECLARATION OF ROYCE NEUMEYER
           18                                                    IN SUPPORT OF DEFENDANT’S
                                        Plaintiffs,              OPPOSITION TO PLAINTIFFS’ MOTION
           19                                                    FOR CLASS CERTIFICATION
                          v.
           20                                                    Hearing:
                   UBER TECHNOLOGIES, INC.,                      Date: October 29, 2020
           21                                                    Time: 1:30 p.m.
                                        Defendant.               Place: Courtroom 5
           22

           23                                                    Judge: Honorable Edward M. Chen
                                                                 Action Filed: October 8, 2019
           24                                                    Trial Date: none set
           25

           26

           27

           28
                           DECLARATION OF ROYCE NEUMEYER IN SUPPORT OF DEFENDANT’S OPPOSITION TO
                             PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION – CASE NO. 3:19-CV-06462-EMC
Gibson, Dunn &

Crutcher LLP
Case 3:19-cv-06462-EMC Document 108 Filed 09/24/20 Page 2 of 4
Case 3:19-cv-06462-EMC Document 108 Filed 09/24/20 Page 3 of 4
Case 3:19-cv-06462-EMC Document 108 Filed 09/24/20 Page 4 of 4
